— Order, Supreme Court, New York County (Carol E. Huff, J.), entered May 16, 1990, which, inter alia, granted defendant’s motion to dismiss for failure to state a cause of action to the extent of dismissing six of the eight causes of action, and denied plaintiffs’ cross-motion for summary judgment, unanimously modified on the law to dismiss the remaining two causes of action, and otherwise affirmed, without costs.The proceeding was brought to recover damages for plaintiff’s physical and mental suffering allegedly caused by defendant newspaper’s publication of a recognizable photograph of plaintiff walking on the grounds of a private psychiatric hospital.Plaintiff was pictured strolling with a fellow patient whose mental and physical rehabilitation was clearly newsworthy, and the photograph of the two women interacting at the hospital bore a real relationship to the newspaper article. Consequently, no cause of action for violation of privacy under Civil Rights Law §§ 50 and 51 exists. Neither was publication of a recognizable photograph of plaintiff grounds for a claim of intentional infliction of emotional distress (see, Doe v American Broadcasting Cos., 152 AD2d 482, 483, appeal dismissed 74 NY2d 945). Accordingly, we modify to dismiss the latter cause of action and the related claim of loss of services to plaintiff’s husband. Concur — Sullivan, J. P., Milonas, Ellerin, Kassal and Smith, JJ.